DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This communication is in response to Application No. 17/360,096 filed on 06/28/2021.

3. 	Claims 1-20 are currently pending and have been examined.

4.	This application is a continuation of U.S. application No. 16/848,390 filed on 04/14/2020 now U.S Patent 11,062,566 See MPEP 201.07. In accordance with MPEP 609.02 A.2 and MPEP 2001.06 (b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP 2001.06 (b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Patent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP 609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Patent Application is relevant in this application.

Information Disclosure Statement
5. 	IDSs are considered.
Claim Objections
6.	Claims 6, 7, 9, 10, 12, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8. 	Claims 1-5, 8, 11, 13-16, and 19-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Adcox, Thomas A. et al. (US PG PUB 2006/0217199).
As per claim 1, 4, 5, 8, 11, 13-16  Adcox discloses an online gaming or other activity system, comprises:
Determining, by a computing device, a game action of a game (see., paragraphs 0002, 0004 and 0093, player remote terminal 610, and fig 8, casino); selecting, by the computing device and from a plurality of pre-recorded video segments, a pre-recorded video segment representing at least part of the game action (see., paragraph 0109, recording devices, inherently can pre-recorded segments or game/activities); selecting, by the computing device and from a plurality of graphical objects, a graphical object representing an outcome of the game action (see., paragraphs 0190 and 0129, recording users identification and can inherently pre-recorded user information, abstract, specifically actual physical objects as presented…, and paragraph 0008); and generating, by the computing device, a display of the graphical object integrated with the pre-recorded video segment (see., paragraphs 0025 – 0134).

As per claim 2, Adcox discloses the claimed limitations as stated in claim 1 above, of receiving, by the computing device, input related to the game, wherein the game action is based at least in part on the input (see., paragraphs 0002, 0004 and 0093, player remote terminal 610, and fig 8, casino).

As per claim 3, Adcox discloses the claimed limitations as stated in claim 1 above, wherein the pre-recorded video segment depicts the game action being performed by a person (see., paragraphs 0100 and 0119).

As per claim 19, Adcox discloses an online gaming or other activity system, comprising:
Determining a game action of a game (see., paragraphs 0002, 0004 and 0093, player remote terminal 610, and fig 8, casino); selecting, from a plurality of pre-recorded video segments, a pre-recorded video segment representing at least part of the game action (see., paragraph 0109, recording devices, inherently can pre-recorded segments or game/activities); selecting, from a plurality of graphical objects, a graphical object representing an outcome of the game outcome (see., paragraphs 0190 and 0129, recording users identification and can inherently pre-recorded user information, abstract, specifically actual physical objects as presented…, and paragraph 0008); and generating a display of the graphical object integrated with the pre-recorded video segment (see., paragraphs 0025 – 0134).

As per claim 20, Adcox discloses an online gaming or other activity system, comprising:
Determining a game action of a game (see., paragraphs 0002, 0004 and 0093, player remote terminal 610, and fig 8, casino); selecting, from a plurality of pre-recorded video segments, a pre-recorded video segment representing at least part of the game action (see., paragraph 0109, recording devices, inherently can pre-recorded segments or game/activities); selecting, from a plurality of graphical objects, a graphical object representing an outcome of the game outcome (see., paragraphs 0190 and 0129, recording users identification and can inherently pre-recorded user information, abstract, specifically actual physical objects as presented…, and paragraph 0008); and generating a display of the graphical object integrated with the pre-recorded video segment (see., paragraphs 0025 – 0134).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PIERRE E ELISCA whose telephone number is (571) 272-6706.  The Examiner can normally be reached on Monday -Thursday; 6:30AM- 7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hu Kang can be reached on 571 270 1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE E ELISCA/Primary Examiner, Art Unit 3715